          Case 2:19-cv-00624-RJC Document 94 Filed 11/10/20 Page 1 of 2


                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA

BESSEMER SYSTEM
FEDERAL CREDIT UNION,
on behalf of itself and its members,

                   Plaintiff,                       No. 19 Civ. 624 (RJC)
       -against-

FISERV SOLUTIONS, LLC, formerly
known as FISERV SOLUTIONS, INC., and
FISERV, INC.,

                   Defendants.


    CERTIFICATE OF COMPLIANCE WITH COURT’S STANDING ORDER AND
      PROCEDURES REGARDING THE FILING OF A MOTION TO DISMISS

       Pursuant to this Court’s Standing Order requiring parties to meet and confer prior to

filing a Federal Rule of Civil Procedure 12(b), I hereby certify, as attorney for Bessemer System

Federal Credit Union in the above-named matter, that I have met with Defendants counsels via

telephone on November 9, 2020 at 2 P.M. and explained the basis for Bessemer’s Motion to

Dismiss Counterclaims. Both parties made good faith efforts to determine whether the pleading

deficiencies and legal issues that form the basis for the Motion to Dismiss Counterclaims could

be cured by amendment to the pleadings.

Dated: November 10, 2020                           Respectfully submitted,

                                                   OFFIT KURMAN, P.A.

                                                   By: /s/ Charles J. Nerko
                                                   Charles J. Nerko (NY 4764338)
                                                   Alexander Mirkin (NY 4944682)
                                                   590 Madison Avenue, 6th Floor
                                                   New York, NY 10022
                                                   (212) 545-1900
                                                   charles.nerko@offitkurman.com
                                                   amirkin@offitkurman.com
Case 2:19-cv-00624-RJC Document 94 Filed 11/10/20 Page 2 of 2


                               Richard J. Parks (PA 40477)
                               PIETRAGALLO GORDON
                               ALFANO BOSICK & RASPANTI, LLP
                               7 West State Street, Suite 100
                               Sharon, PA 16146
                               (724) 981-1397
                               rjp@pietragallo.com


                               Attorneys for Plaintiff
                               Bessemer System Federal Credit Union
